Appeal by the defendant from two judgments of the County Court, Suffolk County (Friedlander, J.), both rendered February 17, 1983, convicting him of burglary in the third degree under indictment No. 1084/82, and burglary in the third degree (two counts) and grand larceny in the third degree under indictment No. 1434/82, after a nonjury trial, and imposing sentences. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by the defendant to the police.
Ordered that the judgments are affirmed.
The evidence adduced at the suppression hearing demonstrates that the defendant’s statements to the police were not the product of intoxication and were voluntarily given by the defendant after a valid waiver of his Miranda rights. Accordingly, Criminal Term’s determination denying suppression should not be disturbed (see, People v Yukl, 25 NY2d 585, mot to amend remittitur denied 26 NY2d 845, 883, cert denied 400 US 851).
The evidence adduced at trial, when viewed in the light most favorable to the prosecution, was sufficient as a matter of law to sustain the defendant’s convictions (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932). Upon the exercise of our factual review power, we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentencing court properly determined that the defendant’s predicate felony conviction was not constitutionally infirm (CPL 400.21 [7]), and the sentence imposed upon him was appropriate under the circumstances (see, People v Suitte, 90 AD2d 80).
We have reviewed the defendant’s remaining contentions and find them to be without merit (CPL 210.30 [6]; People v McGrath, 115 AD2d 128, 129, lv denied 67 NY2d 654; People v Sorge, 301 NY 198; People v Schwartzman, 24 NY2d 241, rearg *889denied 24 NY2d 916, cert denied 396 US 846; People v Sandoval, 34 NY2d 371). Mangano, J. P., Niehoff, Kooper and Spatt, JJ., concur.